EXHIBIT 10.1

April __, 2015




[Name]
[Address]
 
Re:    Change in Control Severance Arrangement


Dear [ ]:


1.
Purpose. CommunityOne Bank, N.A. (“Bank”) highly values your service to the
Bank. The purpose of this letter agreement (this “Agreement”), therefore, is to
confirm to you that the Bank’s Board of Directors has approved the following
arrangement that, subject to the terms and conditions set forth below, provides
for the payment to you of certain severance benefits in the event that within
one year after a Change in Control, your employment with the Bank is terminated
without “Cause” or you terminate your employment for “Good Reason.”

2.
Severance Payments. Specifically, if upon or within one year following a Change
in Control, either the Bank terminates your employment without Cause or you
terminate your employment with the Bank for Good Reason, the Bank will, subject
to paragraph 3 of this Agreement, pay to you within 60 days after your
termination of employment a lump sum severance payment (the “Severance Payment”)
equal to the amount of your annual base salary in effect immediately prior to
the date of your termination of employment (the “Date of Termination”). The
Severance Payment shall be subject to reduction for all applicable withholding
taxes and any other applicable deductions.

3.
General Release of Claims. You will not be entitled to the Severance Payment
unless you have executed and delivered to the Bank a general release of claims
(in such form as the Bank shall specify) (the “Release”) upon or after your Date
of Termination and such Release has become irrevocable not later than fifty-six
(56) days after the Date of Termination. Your entitlement to the Severance
Payment is further conditioned upon your returning to the Bank all property of
the Bank and any of its affiliates in your possession on or prior to the Date of
Termination and complying with the terms of the Release. The Bank will deliver
to you a copy of the Release not later than three days after your Date of
Termination.

4.
Certain Definitions. For purposes of this Agreement:

(a)“Cause” means (A) your incompetence or dishonesty in your performance of,
deliberate neglect of, willful malfeasance or misconduct in connection with the
performance of, or continued failure to substantially perform, duties reasonably
assigned to you by the Bank; (B) your material breach of this Agreement or any
material written policy of CommunityOne Bancorp (the “Company”) or the Bank; (C)
your willful violation of any law, rule, or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order; or (D) an act
or acts on your part constituting (x) a felony or (y) a misdemeanor involving a
Presumptive Disqualifier (as defined below); provided that, within thirty (30)
days following the Bank’s knowledge of the occurrence of any of the events set
forth herein, or the Bank shall have delivered written notice to you of its
intention to terminate your employment for Cause, which notice specifies in
reasonable detail the circumstances claimed to give rise to the termination of
your employment for Cause and, solely to the extent such circumstances are
capable of being cured, in the reasonable judgment of the Bank, you shall not
have cured such circumstances within ten (10) business days following your
receipt of such notice. “Presumptive Disqualifier” means (i) fraud, moral
turpitude, dishonesty, breach of trust or fiduciary duties, organized crime or
racketeering; (ii) violation of securities or commodities laws or regulations;
(iii) violation of depository institution laws or regulations; (iv) violation of
housing authority laws or regulations; or (v) violation of the rules,
regulations, codes of conduct or ethics of a self-regulatory trade or
professional organization.
(b)Change in Control. “Change in Control” means, and shall be deemed to have
occurred, if:
(i)any Person, other than (A) any employee benefit plans of the Company, the
Bank, or any of their affiliates or (B) the Recapitalization Investors, is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, which  Rules shall apply for purposes of this clause (i) whether
or not the Company is subject to the Exchange Act), directly or indirectly, of
Company securities representing twenty-five




--------------------------------------------------------------------------------

EXHIBIT 10.1

percent (25%) or more of the combined voting power of the Company’s then
outstanding securities (“Voting Power”) if, at such time, the Voting Power
represented by Company securities beneficially owned by such Person exceeds the
Voting Power represented by the Company securities beneficially owned by either
of the Recapitalization Investors;
(ii)the Company consummates a merger, consolidation, share exchange, division or
other reorganization or transaction of the Company (a “Fundamental 
Transaction”) with any other corporation, other than a Fundamental Transaction
that  results in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least [sixty
percent (60%)] of the combined Voting Power immediately after such Fundamental
Transaction of (A) the Company’s outstanding  securities, (B) the surviving
entity’s outstanding securities, or (C) in the case of a division, the
outstanding securities of each entity resulting from the division;
(iii)the shareholders of the Company approve a plan of complete liquidation or
winding up of the Company; or
(iv)the consummation of a sale or disposition (in one transaction or a series of
transactions) of all or substantially all of the Company’s assets.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.  “Person”
means the term “person” within the meaning of Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d)(3) and 14(d) thereof.
“Recapitalization Investors” means the Carlyle Investor (including its
affiliates) and the Oak Hill Investor (including its affiliates).
(c) “Good Reason” means the existence of any of the following conditions
(without your prior consent) after you have provided written notice to the Bank
of such condition (which notice must be provided within 30 days of the initial
existence of the condition and must specify the particular condition in
reasonable detail): (i) a material diminution in your title, duties or
responsibilities or base compensation upon or after a Change in Control, or (ii)
the Bank’s requiring the relocation of your principal place of employment
outside of 50 miles from either the Bank’s headquarters or the Company’s
headquarters immediately prior to the Change in Control. Notwithstanding the
foregoing provisions of this paragraph 4(c), Good Reason shall only exist if the
Bank is provided with a 30-day period to cure the event or condition giving rise
to Good Reason, and it fails to do so within such 30-day cure period and you
resign from your employment within fifteen days following the end of the cure
period.
5.
Section 409A. The severance payment provided for by paragraph 2 of this
Agreement is intended to be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) as a ”short-term deferral” and this
Agreement shall be interpreted and construed accordingly. For purposes of this
Agreement, your employment will not be treated as having terminated unless such
termination constitutes a “separation from service” for purposes of Section 409A
of the Code.

6.
Term of Agreement. This Agreement shall become effective on the date hereof and
shall remain in effect indefinitely thereafter; provided, however, that
(a) except as provided in clause (b) of this paragraph 6, the Bank may terminate
this Agreement by giving you at least one year advance written notice of such
termination, and (b)  if a Change in Control shall have occurred during the term
of this Agreement, this Agreement shall not terminate until the expiration of
one year following the Change in Control, or if during such one year period
either the Bank terminates your employment without Cause or you terminate your
employment with the Bank for Good Reason, this Agreement shall not terminate
until all obligations of the parties have been performed in full.

7.
Employment At-Will. Notwithstanding anything to the contrary in this Agreement,
you acknowledge and agree that your employment relationship with the Bank is at
will and may be terminated by you or the Bank at any time, with or without cause
or notice.

8.
Notice of Voluntary Termination. You agree that in the event you elect to
terminate your employment with the Bank, other than for Good Reason after a
Change in Control, you will provide the Bank with at least 30 days’ prior
written notice in order to permit the Bank to effectuate an orderly transition.

9.
Golden Parachute Limit. Notwithstanding any other provision of this Agreement,
in the event that any portion of the Severance Payment or any other payment or
benefit received or to be received by you (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement)





--------------------------------------------------------------------------------

EXHIBIT 10.1

(collectively, the "Total Benefits") would be subject to the excise tax imposed
under Section 4999 of the Code (the “Excise Tax”), the Total Benefits shall be
reduced to the extent necessary so that no portion of the Total Benefits is
subject to the Excise Tax. All determinations required to be made under this
paragraph 6 shall be made by tax counsel selected by the Bank and reasonably
acceptable to you (“Tax Counsel”), which determinations shall be conclusive and
binding on you and the Bank absent manifest error. All fees and expenses of Tax
Counsel shall be borne solely by the Bank. In the event any such reduction is
required, the Total Benefits shall be reduced in the following order: (i) the
Severance Payment, (ii) any other portion of the Total Benefits that are not
subject to Section 409A of the Code (other than Total Benefits resulting from
any accelerated vesting of equity and other compensation awards), (iii) Total
Benefits that are subject to Section 409A of the Code (on a proportionate
basis), and (iv) Total Benefits that are not subject to Section 409A and arise
from any accelerated vesting of equity and other compensation awards. The
parties hereto hereby elect to use the applicable federal rate that is in effect
on the date this Agreement is entered into for purposes of determining the
present value of any payments provided for hereunder for purposes of Section
280G of the Code.
10.
Successors and Assigns. This Agreement will inure to the benefit of and be
binding upon you, your legal representatives and estate and intestate
distributees, and the Bank, its successors and assigns, including any successor
by merger or consolidation or a statutory receiver or any other person or firm
or corporation to which all or substantially all of the assets and business of
the Bank may be sold or otherwise transferred. Any such successor to the Bank
shall be deemed to have assumed this Agreement and to have become obligated
hereunder to the same extent as the Bank, and your obligations hereunder shall
continue in favor of such successor.

11.
Entire Agreement. This Agreement embodies the complete agreement and
understanding between the parties hereto relating to the subject matter hereof
and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.

12.
Amendment. This Agreement may not be modified or amended, except by written
agreement between the parties hereto.

13.
Counterparts. This Agreement may be executed by the parties hereto in
counterpart, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.

14.
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of North Carolina, without reference to
conflicts of law principles, except to the extent governed by federal law in
which case federal law shall govern.

If the foregoing accurately describes our agreement, please sign the enclosed
copy of this Agreement.


Very truly yours,






CommunityOne Bank, N.A.
By: 




Accepted and Agreed:




_________________________________
Name:
Title:
    






